Title: Jonathan Williams, Jr., to the American Commissioners, 11 August 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
Nantes Augt. 11. 1777.
In my last I omitted mentioning that the Vessell from North Carolina was from Edington and the Capt. said he saw the account of the affair at Brunswick in a Newspaper which he unfortunately did not bring with him. This news we afterwards began to doubt, because the News from England which confess’d to have recvd. Accounts so late as the 23 June, did not mention it. But we begin again to believe there is some foundation for it, because the last news from England seem to allow of an Evacuation of the Jerseys and we all know what Evacuations mean, the Evacuation of Boston for Instance. As I write regularly by every post, I need not at present detain you farther. I have the honour to be with the greatest Respect Gentlemen Your most obedient Servant
J Williams
I send two packets for Doctr Franklin from England via Rouen.
 
Notation: Mr. Williams Augt. 11 1777
